Citation Nr: 0910502	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a throat or tonsil 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a June 2008, the Veteran withdrew his previous request for 
a Board hearing.


FINDING OF FACT

A throat or tonsil disorder was not manifest during service 
and is not related to the Veteran's active service.


CONCLUSION OF LAW

A throat or tonsil disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in November 2006 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
letter informed the Veteran of what the evidence needed to 
show in order to substantiate his claim.

The November 2006 letter also contained notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

VCAA notice was provided prior to the initial adjudication of 
the Veteran's claim in January 2007.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record or has not been requested.  
The Veteran has not been afforded an examination on the issue 
decided herein because there is no competent evidence of 
record suggesting that a current throat or tonsil disorder is 
related to the Veteran's service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service records contain no evidence of treatment for the 
throat or tonsils.  When evaluated in June 1948, examination 
of the Veteran's mouth and throat was normal.  An undated 
evaluation shows that examination of the Veteran's mouth and 
neck was normal.  Morning reports dated in August 1948 
indicate the Veteran went on sick call three times during 
that month.  The condition treated was not noted.

In December 1948, the Veteran submitted a claim of 
entitlement to VA benefits.  He indicated that he was treated 
in service for pneumonia in July 1948 and for headaches due 
to an old head injury in October and November 1948.

An August 2005 VA outpatient record shows the Veteran was 
diagnosed with dysphagia.  He noted that he had trouble with 
solids.

In a November 2006 VA treatment record, the Veteran denied a 
sore throat or difficulty swallowing.

A February 2007 VA outpatient record shows the Veteran's 
oropharynx was clear, and he had no posterior pharyngeal 
drainage; although, he did have a low-hanging soft palate.

In a September 2007 written statement, the Veteran indicated 
that he believed his tonsil and throat condition was due to 
service.

After reviewing the record, the Board finds that service 
connection is not warranted for a throat or tonsil disorder.  
Specifically, while the Veteran has contended that he was 
treated for this in service, the service records are silent 
for any such treatment.  On evaluation, the mouth and throat 
were normal.  Additionally, in December 1948, one month after 
separation, the Veteran initiated a claim for VA benefits.  
While he noted his treatment for headaches and pneumonia in 
service, he did not contend that he had a tonsil or throat 
disorder that was due to service.  This initial claim for 
benefits, when the Veteran is actively reporting the presence 
of other disorders but not the currently claimed disorder, is 
probative with regard to whether the Veteran's statements as 
to treatment in service are credible.

Nevertheless, with rare exception, the post-service medical 
records are silent with regard to a throat or tonsil 
disorder.  The Veteran has not elaborated or provided more of 
an explanation as to the nature of his current disability.  
One VA record, dated in August 2005, shows the Veteran was 
diagnosed with dysphagia and difficulty swallowing solids.  
In February 2007, there was a report of a low-hanging soft 
palate.  However, there is no competent evidence of record to 
show that this may be related to the Veteran's claimed 
treatment in service for a throat or tonsil disorder.  While 
the Veteran may believe that such treatment in service is 
related to his dysphagia, he does not have the requisite 
medical knowledge to provide a competent opinion that these 
two disorders are related.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  Furthermore, the Veteran has not established or 
contended that there is continuity of symptomatology since 
separation.

As such, the Board finds that the evidence preponderates 
against a finding that the Veteran has a throat or tonsil 
disorder that is related to his service.  Therefore, it is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a throat disorder is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


